






Exhibit 10.1
Execution Version


THIRD AMENDMENT TO THE
THIRD AMENDED AND RESTATED SHAREHOLDERS AGREEMENT AND
CONVERSION AGREEMENT




This THIRD AMENDMENT TO THE THIRD AMENDED AND RESTATED SHAREHOLDERS AGREEMENT
AND THE CONVERSION AGREEMENT (collectively, this “Amendment”), dated as of April
22, 2014, is by and among (i) Asian Coast Development (Canada) Ltd., a British
Columbia corporation (the “Company”), (ii) Harbinger II S.à r.l., Blue Line
ACDL, Inc., Breakaway ACDL, Inc., Credit Distressed Blue Line Master Fund, Ltd.,
Global Opportunities Breakaway Ltd., Harbinger China Dragon Intermediate Fund,
L.P., Harbinger Capital Partners Master Fund I, Ltd. (as applicable) and
Harbinger Capital Partners Special Situations Fund, L.P. (as applicable), (iii)
PNK Development 18, LLC, a Delaware limited liability company and a subsidiary
of Pinnacle Entertainment, Inc., a Delaware corporation (such subsidiary,
“Pinnacle”) and (iv) PNK Development 31, LLC, a Delaware limited liability
company and a subsidiary of Pinnacle Entertainment, Inc., and is being entered
into in order to amend (a) the Third Amended and Restated Shareholders Agreement
dated as of May 24, 2013 (the “Shareholders Agreement”), as amended on November
21, 2013, and on January 17, 2014, by and among the parties and (b) the
Conversion Agreement (as herein below defined).




WHEREAS:
A.
The Company, Harbinger II S.à r.l. and Global Opportunities Breakaway Ltd.
entered into a Convertible Loan Agreement dated as of April 22, 2014 (the “April
2014 Loan Agreement”); and

B.
The parties wish to amend the Shareholders Agreement and the Conversion
Agreement to, inter alia, provide Pinnacle with lookback protection with respect
to the April 2014 Loan Agreement.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1.    Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Shareholders Agreement.
2.    Amendments to the Shareholders Agreement.
(a)
Section 6.1(a)(vi) of the Shareholders Agreement is hereby deleted in its
entirety and replaced with the following:

“(vi) issue or sell any capital stock of any class or series or any other
securities of the Company, or issue or grant any warrants, rights or options, or
securities that are exchangeable for, or convertible into, shares of the
Company’s capital stock, except for security issuances resulting from rights
granted as of the date hereof or contemplated herein (including without
limitation, (A) the grant or exercise of (1) the Pinnacle Option, (2) the
Backstop Warrants, (3) the May 2013 Warrants, (4) the Alternate May 2013
Warrants, (5) the November 2013 Warrants, (6) the Alternate November 2013
Warrants, (7) the January 2014 Warrants, (8) the Alternate January 2014
Warrants, (9) the April 2014 Warrants, (10) the Alternate April 2014 Warrants or
(11) the Pinnacle Backstop Warrants or Alternate Backstop Warrants, (B) top-up
issuances pursuant to the 2011 Harbinger Subscription Agreement or the Pinnacle
Subscription Agreement, (C) the issuance, sale, grant, exercise, conversion or
exchange of securities pursuant to any Future Funding or Replacement Funding,
(D) the exercise of options or warrants outstanding as of the date hereof or (E)
the conversion of convertible securities outstanding as of the date hereof);”
(b)
Section 6.4(e) (Zero Consideration Issuance Protection Rights) of the
Shareholders Agreement is hereby deleted in its entirety and replaced with the
following:





--------------------------------------------------------------------------------




“(e)    Zero Consideration Issuance Protection Rights. Harbinger, on behalf of
itself and its Entity Affiliates, agrees that any Harbinger Zero Consideration
Rights shall terminate and be of no further force or effect upon (i) the
consummation of a Qualified IPO, unless and to the extent that Harbinger and
Pinnacle mutually agree in writing that such rights should not be terminated
upon the consummation thereof, or (ii) the conversion of all Series V Preferred
Shares and Class VI Preferred Shares in a Qualifying Conversion. Harbinger, on
behalf of itself and its Entity Affiliates, further agrees that (i) neither the
issuance nor exercise of the Pinnacle Option, any Pinnacle Backstop Warrant, any
Additional Backstop Warrant, any Alternate Backstop Warrant, any May 2013
Warrant, any Alternate May 2013 Warrant, any November 2013 Warrant, any
Alternate November 2013 Warrant, any January 2014 Warrant, any Alternate January
2014 Warrant, any April 2014 Warrant or any Alternate April 2014 Warrant is a
zero consideration issuance and (ii) neither such issuance or such exercise
shall give rise to any anti-dilution adjustment, zero consideration adjustment
or other similar anti-dilution or zero consideration equity adjustment or equity
issuance rights in favor of Harbinger or any of its Entity Affiliates.”
(c)
Section 6.7 (Related Provisions) of the Shareholders Agreement is hereby deleted
in its entirety and replaced with the following:

“(a)     In case the Company shall propose (i) to pay any dividend, make any
interest payment or other payment or distribution in respect of any Backstop
Advances, Additional Backstop Warrants, May 2013 Advances, May 2013 Warrants,
November 2013 Advances, November 2013 Warrants, January 2014 Advances, January
2014 Warrants, April 2014 Advances, April 2014 Warrants, Common Shares or Class
VII Non-Voting Shares, in cash or in any form other than additional Securities
(excluding interest accruals contemplated by the Backstop Loan Agreement, the
May 2013 Loan Agreement, the November 2013 Loan Agreement, the January 2014 Loan
Agreement and the April 2014 Loan Agreement), (ii) any repurchase, retirement,
redemption, refinancing, exchange, conversion or other similar action with
respect to any Backstop Advances, Additional Backstop Warrants, May 2013
Advances, May 2013 Warrants, November 2013 Advances, November 2013 Warrants,
January 2014 Advances, January 2014 Warrants, April 2014 Advances, April 2014
Warrants, Common Shares or Class VII Non-Voting Shares, (iii) to effect any
reclassification or capital reorganization, (iv) to effect any consolidation,
merger or sale, organic change, transfer or other disposition of all or
substantially all of its property, assets or business, or (v) to effect the
liquidation, dissolution or winding up of the Company, then in each such case,
at least twenty (20) Business Days before such action, the Company shall deliver
to Pinnacle a written notice of such proposed action, which shall specify the
date on which a record is to be taken for the purposes of such dividend,
interest or other payment or distribution or rights, or the date on which such
repurchase, retirement, redemption, exchange, conversion or other similar
action, refinancing, reclassification, reorganization, consolidation, merger,
sale, organic change, transfer, disposition, liquidation, dissolution, or
winding up is to take place and the date of participation therein by the holders
of any Backstop Advances, Additional Backstop Warrants, May 2013 Advances, May
2013 Warrants, November 2013 Advances, November 2013 Warrants, January 2014
Advances, January 2014 Warrants, April 2014 Advances, April 2014 Warrants,
Common Shares or Class VII Non-Voting Shares, if any such date is to be fixed,
and shall also set forth such facts with respect thereto as shall be reasonably
necessary to indicate the effect of such action on any Backstop Advances,
Additional Backstop Warrants, May 2013 Advances, May 2013 Warrants, November
2013 Advances, November 2013 Warrants, January 2014 Advances, January 2014
Warrants, April 2014 Advances, April 2014 Warrants, Common Shares or Class VII
Non-Voting Shares.
(b)    In case Harbinger or its Entity Affiliates shall propose to sell,
transfer or otherwise dispose of all or a portion of its Backstop Advances,
Additional Backstop Warrants, May 2013 Advances, May 2013 Warrants, November
2013 Advances, November 2013 Warrants, January 2014 Advances, January 2014
Warrants, April 2014 Advances or April 2014 Warrants, then in each such case, at
least twenty-five (25) Business Days before such action, Harbinger shall deliver
to Pinnacle a written notice of such proposed action. This twenty-five
(25) Business Day notice period shall run concurrently with the time periods set
forth in the various Transfer related provisions set forth in Article 3.
(c)    The Company shall take all such action as may reasonably be required to
give effect to any assignment undertaken in accordance with this Section 6.7,
the Backstop Loan Agreement, the relevant Additional Backstop Warrants, the May
2013 Loan Agreement, the relevant May 2013 Warrants, the November 2013 Loan
Agreement, the relevant November 2013 Warrants, the January 2014 Loan Agreement,
the relevant January 2014 Warrants, the April 2014 Loan Agreement and the
relevant April 2014 Warrants.
(d)    For purposes of clarity, Pinnacle’s right to acquire Backstop Assets, May
2013 Assets, November 2013 Assets, January 2014 Assets and April 2014 Assets
from Harbinger and its Entity Affiliates shall be governed by Section 6.5,
Section 6.6, Section 6.7, Section 6.8 (in the case of Backstop Assets), Section
6.11, Section 6.12, and Section 6.13, and not Section 6.2 of this Agreement.”




--------------------------------------------------------------------------------




(d)
The following section is added to Article 6 (Consent Rights and Additional
Covenants) of the Shareholders Agreement as the new section 6.13 (April 2014
Loan Agreement Lookback Protection):

“Section 6.13 April 2014 Loan Agreement Lookback Protection
(a)During the April 2014 Lookback Period, Pinnacle (together with its Entity
Affiliates) shall have the right to require each April 2014 Subscriber to assign
to Pinnacle up to the April 2014 Proportionate Amount of all April 2014 Advances
made by, or for and on behalf of, such April 2014 Subscriber as calculated
below:
(i)up to but not including the First April 2014 Anniversary, Pinnacle (together
with its Entity Affiliates) shall have the right, by delivering written notice
to the Harbinger Agent, to require each April 2014 Subscriber to assign to
Pinnacle up to the April 2014 Proportionate Amount of all April 2014 Advances
made by, or for and on behalf of, such April 2014 Subscriber; and
(ii)from the First April 2014 Anniversary up to and including the Third April
2014 Anniversary, Pinnacle (together with its Entity Affiliates) shall have the
right, by delivering written notice to the Harbinger Agent, to require each
April 2014 Subscriber to assign to Pinnacle up to the Sliding Proportionate
April 2014 Amount of all April 2014 Advances made by, or for and on behalf of,
such April 2014 Subscriber. For purposes of this subsection, the “Sliding
Proportionate April 2014 Amount” means an amount determined by multiplying
(A) the April 2014 Proportionate Amount by (B) the quotient obtained by dividing
(1) the total number of days between (and including) (x) the date of exercise of
Pinnacle’s right to purchase the Sliding Proportionate April 2014 Amount and
(y) the Third April 2014 Anniversary, by (2) seven hundred and thirty (730).
Such adjustment to the April 2014 Proportionate Amount in arriving at the
Sliding Proportionate April 2014 Amount shall be referred to as the “Sliding
April 2014 Adjustment”.


(b)Solely for purposes of this Section 6.13:
(i)the “April 2014 Proportionate Amount” applicable to an assignment to Pinnacle
and its Entity Affiliates pursuant to this Section 6.13 of a portion of all
April 2014 Advances made by, or for and on behalf of, a April 2014 Subscriber
shall equal:
(A)twenty-seven percent (27%), multiplied by
(B)
the amount of all such April 2014 Advances, net of any repayments or prepayments
thereon.



(c)In the event of a sale, transfer or other disposition by a April 2014
Subscriber of all or any portion the April 2014 Advances, the April 2014
Warrants or all or any portion of its commitment under the April 2014 Loan
Agreement to make a April 2014 Advance (the April 2014 Advances, the April 2014
Warrants, such commitment under the April 2014 Loan Agreement to make a April
2014 Advance and any April 2014 PIK Securities are each referred to herein as a
“April 2014 Asset” and, collectively, as the “April 2014 Assets”) to an
unaffiliated third party which would cause such April 2014 Subscriber to hold
less than twenty-seven percent (27%) of its original interest in any April 2014
Asset (the “Minimum April 2014 Retained Original Interest”), such transferee
shall, as a condition to the completion of such sale, transfer or other
disposition, assume the obligations of such April 2014 Subscriber hereunder,
provided, however, only in respect of such portion of the percentage of the
April 2014 Asset so acquired by the transferee as relates to the shortfall in
such April 2014 Subscriber’s Minimum April 2014 Retained Original Interest;
provided, however that in the event of a sale, transfer or other disposition by
a April 2014 Subscriber of all or any portion a April 2014 Asset to Harbinger or
any of its Entity Affiliates, such transferee shall, as a condition to the
completion of such sale, transfer or other disposition, assume the obligations
of a April 2014 Subscriber hereunder related to the percentage of the April 2014
Asset so acquired; provided, further that the required assumption of the
obligations of a April 2014 Subscriber under this Section 6.13(c) shall not
apply in the case of a sale, transfer or other disposition by a April 2014
Subscriber to Pinnacle or its Entity Affiliates. An assumption of the
obligations by a transferee as set forth in and required by this Section 6.13(c)
shall be in writing in a form reasonably satisfactory to Pinnacle. For the
avoidance of doubt, the obligation of a transferor to ensure that a transferee
of a April 2014 Asset becomes subject to this Section 6.13(c) and assumes the
obligations hereunder relating to such April 2014 Asset shall apply to
successive sales, transfers and other dispositions of such April 2014 Asset and
to subsequent transferors and transferees thereof, except in the case of a
transfer to Pinnacle or its Entity Affiliates.


(d)The purchase price payable by Pinnacle (or its Entity Affiliates purchasing a
part of a April 2014 Advance) to a April 2014 Subscriber for an assignment of a
part of a April 2014 Advance under this Section 6.13 shall be an amount equal to
one hundred percent (100%) of the original principal amount of the portion of
such April 2014 Advance being assigned, net of any repayments or prepayments
received by such April 2014 Subscriber as of immediately prior to the effective
time of such assignment to Pinnacle or its Entity Affiliates. Such assignment
shall exclude any and all accrued but unpaid interest on the original principal
amount of such April 2014 Advance so assigned up to (but not including)




--------------------------------------------------------------------------------




the date of such assignment, which excluded interest shall continue to be
payable by the Company to that April 2014 Subscriber.


(e)The parties shall consummate such assignment (including the assignments of
April 2014 Warrants contemplated by Section 6.13(f) and of April 2014 PIK
Securities contemplated by Section 6.13(g)) by a April 2014 Subscriber to
Pinnacle on a Business Day within fifteen (15) Business Days of the giving of
such written notice of exercise by Pinnacle to the Harbinger Agent. The
assigning April 2014 Subscriber or Pinnacle shall deliver to the Company the
fully executed document(s) pursuant to which such assignment was effected,
together with all information reasonably required by the Company to determine
the appropriate future payments to be made by the Company to the assigning April
2014 Subscriber and Pinnacle in respect of such April 2014 Advance.


(f)The right of Pinnacle (together with its Entity Affiliates) to require an
assignment from each April 2014 Subscriber of a part of all April 2014 Advances
made by, or for and on behalf of, such April 2014 Subscriber pursuant to this
Section 6.13 shall include the right of Pinnacle to acquire from each April 2014
Subscriber on the date of such assignment, at no additional cost to Pinnacle,
subject to compliance with Applicable Laws, the April 2014 Warrants issued to
such April 2014 Subscriber covering the number of Common Shares equal to:


(i)
(A)     the number of Common Shares covered by such April 2014 Warrant, in the
aggregate, originally issued to such April 2014 Subscriber (as such number of
Common Shares may be adjusted pursuant to the terms of such April 2014 Warrant),
multiplied by



(B) twenty-seven percent (27%);


(ii)multiplied by (1) the portion of the April 2014 Advance(s) acquired by
Pinnacle (and/or its Entity Affiliates) from such April 2014 Subscriber, divided
by (2) the maximum portion of the April 2014 Advances that Pinnacle (and its
Entity Affiliates) are entitled to acquire from such April 2014 Subscriber
pursuant to Section 6.13(a) as of the date of such assignment (and for the
avoidance of doubt, Pinnacle and its Entity Affiliates shall remain entitled to
acquire such April 2014 Warrants covering their full entitlement of Common
Shares notwithstanding any repayment or prepayment of the associated April 2014
Advance);


(iii)multiplied by the Sliding April 2014 Adjustment, if and as applicable;
provided, however, that, such April 2014 Warrants shall be assigned to Pinnacle
and/or its Entity Affiliates notwithstanding that such assigned April 2014
Warrants have been exercised by the relevant April 2014 Subscriber in part prior
to such assignment, and Pinnacle and/or its Entity Affiliates shall have the
benefit of all remaining rights of such assigned April 2014 Warrants.
For the avoidance of doubt, any sales, transfers or other dispositions by
Harbinger of any April 2014 Advances or April 2014 Warrants to any Persons other
than Pinnacle and its Entity Affiliates shall not reduce the amount of April
2014 Warrants that Pinnacle or its Entity Affiliates are entitled to acquire
pursuant to this Section 6.13(f).


(g)The right of Pinnacle (together with its Entity Affiliates) to purchase a
part of a April 2014 Advance together with a portion of the April 2014 Warrants
under this Section 6.13 shall include the right of Pinnacle (together with its
Entity Affiliates) to acquire from Harbinger and its Entity Affiliates, at the
time of its purchase of a portion of such April 2014 Advance and associated
April 2014 Warrants, at a purchase price and on the timing set forth below, all
Securities (other than the April 2014 Warrants themselves, which shall be
included in the assignment of such April 2014 Advance and other than Common
Shares issued upon exercise of the April 2014 Warrants not in contravention of
the terms of this Agreement) received by, or accrued in favour of, Harbinger and
its Entity Affiliates in respect of such April 2014 Advance or April 2014
Warrants as dividends (including, without limitation, accrued but undeclared
dividends) or other payments or distributions (excluding interest (whether paid
or accrued and unpaid) on such April 2014 Advance up to (but not including) the
date of such purchase by Pinnacle (or its Entity Affiliates)) since the time
Harbinger and/or its Entity Affiliates made such April 2014 Advance (the “April
2014 PIK Securities”).


(h)Pinnacle shall pay the consideration for April 2014 PIK Securities by issuing
one or more promissory notes to Harbinger or its applicable Entity Affiliate:
(i)with an aggregate principal amount equal to the value of the April 2014 PIK
Securities;






--------------------------------------------------------------------------------




(ii)bearing no interest;


(iii)with the term (with payment in full being due on the last day of the term)
being a period of time equal to the earliest to occur of (A) five (5) years,
(B) a bona fide sale by Pinnacle of such April 2014 PIK Securities to an
unaffiliated third party, or any other liquidity event involving such April 2014
PIK Securities in which cash is received in full satisfaction of such April 2014
PIK Securities (including, but not limited to, a redemption in full for cash of
such April 2014 PIK Securities by the Company), or (C) a bona fide sale by
Harbinger or its Entity Affiliates of all, but not less than all, of the April
2014 Advances related to the April 2014 PIK Securities by Harbinger or its
Entity Affiliates to an unaffiliated third party, or any other liquidity event
involving such April 2014 Advances in which cash is received in full
satisfaction of such April 2014 PIK Securities (including, but not limited to, a
repayment in full for cash of such April 2014 Advances by the Company and
termination of any further obligation to lend with respect thereto); and


(iv)which shall be secured by a first priority security interest, in form and
substance reasonably satisfactory to Harbinger, in the April 2014 PIK
Securities.


(i)Each April 2014 Subscriber agrees, upon any exercise by Pinnacle or its
Entity Affiliates of their right to acquire any April 2014 Assets of such April
2014 Subscriber, to transfer and assign good and marketable title to the
relevant April 2014 Assets held by such April 2014 Subscriber to Pinnacle or its
Entity Affiliates free and clear of any Liens. In the event that upon such
exercise, in Pinnacle's reasonable determination, a April 2014 Subscriber is not
able to assign good and marketable title to any relevant April 2014 Asset to
Pinnacle or its Entity Affiliates free and clear of Liens (such subscriber in
such case, a “Proposed April 2014 Subscriber Transferor”), then in addition to
all other remedies at law and/or in equity that Pinnacle and/or its Entity
Affiliates may have against such Proposed April 2014 Subscriber Transferor, upon
Pinnacle's written notice to the Company (which notice shall state that Pinnacle
had attempted to acquire April 2014 Assets from such Proposed April 2014
Subscriber Transferor identified in such notice in accordance with Section
6.13(a) and Section 6.13(f)), the following transactions shall be consummated so
as to afford Pinnacle, to the maximum extent possible, the full benefit of its
rights under Section 6.13:


(i)Pinnacle and/or its Entity Affiliates shall lend and the Company shall borrow
from Pinnacle and/or its Entity Affiliates, on substantially the same terms and
conditions as the April 2014 Advance (including with respect to maturity,
interest rate and other terms), a principal amount equal to the portion of the
Payment Amount (as such term is defined in the April 2014 Loan Agreement) of the
April 2014 Advance that Pinnacle and/or its Entity Affiliates sought to acquire
from such Proposed April 2014 Subscriber Transferor (such loan, an “Alternate
April 2014 Loan”), which shall be recorded as set forth in the April 2014 Loan
Agreement and have the same effect as if Pinnacle or such Entity Affiliate had
received an assignment of a portion of a April 2014 Advance from the Proposed
April 2014 Subscriber Transferor as the April 2014 Subscriber under Section
6.13(a);


(ii)the Company agrees to apply all the cash proceeds of the Alternate April
2014 Loan promptly to prepay to such Proposed April 2014 Subscriber Transferor
its respective portion of such April 2014 Advance that Pinnacle and/or its
Entity Affiliates had intended to acquire from such Proposed April 2014
Subscriber Transferor;


(iii)the holder of an Alternate April 2014 Loan shall be entitled to its
proportionate interest in all of the benefits and security afforded to the April
2014 Subscribers under and pursuant to the April 2014 Loan Agreement. The
Company, Harbinger and each of Harbinger’s relevant Entity Affiliates agree to
execute and deliver all instruments and agreements, and to consent to such
registrations, as may be required in the opinion of Pinnacle, acting reasonably,
to properly entitle Pinnacle to all of the rights it would otherwise have been
entitled to receive as if the April 2014 Assets referable to the April 2014
Advance, as replaced by the Alternate April 2014 Loan, were assigned to Pinnacle
by such Proposed April 2014 Subscriber Transferor;


(iv)the number of Common Shares covered by the April 2014 Warrant of such
Proposed April 2014 Subscriber Transferor shall be automatically reduced, and
without requirement of any action on the part of such Proposed April 2014
Subscriber Transferor, by the number of Common Shares that would have been
covered by such April 2014 Warrant (or portion thereof) assigned to Pinnacle
and/or its Entity Affiliates pursuant to Section 6.13(f), and the Company shall
notify such Proposed April 2014




--------------------------------------------------------------------------------




Subscriber Transferor of the calculation of such reduction, which calculation
shall be conclusive absent manifest error;


(v)the Company agrees to and shall issue a warrant or warrants (each, an
“Alternate April 2014 Warrant”) to Pinnacle or its Entity Affiliates, in form
and substance substantially identical to the form of April 2014 Warrant issued
to such Proposed April 2014 Subscriber Transferor (excluding any of the
provisions as shall not be applicable to Pinnacle and its Entity Affiliates
including, without limitation, any restriction on exercise and any automatic
reduction in the shares covered by such warrant relating to PNK Prepayments)
covering the number of Common Shares covered by April 2014 Warrants Pinnacle
and/or its Entity Affiliates sought to acquire from such Proposed April 2014
Subscriber Transferor under Section 6.13(f). An Alternate April 2014 Warrant
shall be a April 2014 Warrant for all purposes of this Agreement as if Pinnacle
or such Entity Affiliate had received an assignment of all or a portion of a
April 2014 Warrant from a April 2014 Subscriber under Section 6.13(f); and


(vi)for greater clarity, the references to “Proposed April 2014 Subscriber
Transferor” in this Section 6.13(i) shall not include Pinnacle and/or its Entity
Affiliates.


(j)Each April 2014 Subscriber agrees that, during the April 2014 Lookback
Period, it shall not exercise any April 2014 Warrant it holds with respect to
more than:


(i)the number of such April 2014 Subscriber’s original Common Share Entitlement
then exercisable under such April 2014 Warrant (as adjusted pursuant to the
terms of such April 2014 Warrant); minus


(ii)the product of:


(A)twenty-seven percent (27%) of such April 2014 Subscriber’s original Common
Share Entitlement then exercisable under such April 2014 Warrant (as adjusted
pursuant to the terms of such April 2014 Warrant); multiplied by


(B)the Sliding April 2014 Adjustment, if and as applicable,
(the “April 2014 Unreserved Lookback Amount”).
Any attempted exercise by such April 2014 Subscriber of any portion of such
April 2014 Warrant as relates to more than the April 2014 Unreserved Lookback
Amount shall be null and void, of no force or effect whatsoever, and shall not
be honoured by the Company.


(k)For purposes of this Section 6.13, in the event that a April 2014 Subscriber
assigns or transfers all or any portion of its commitment under the April 2014
Loan Agreement to make a April 2014 Advance (other than to Pinnacle), the
assigning or transferring April 2014 Subscriber and the assignee or transferee
of such commitment (other than Pinnacle) shall be treated as one and the same
April 2014 Subscriber, including without limitation for purposes of the
calculations contemplated by this Section 6.13 and for purposes of the
obligation to transfer April 2014 Assets to Pinnacle should Pinnacle exercise
its right to acquire April 2014 Assets as contemplated herein.”


(e)
The following definitions are added to section 7.1 (Certain Definitions) of the
Shareholders Agreement in the appropriate alphabetical order:

‘“Alternate April 2014 Loan” has the meaning set forth in Section 6.13(i)(i).
“Alternate April 2014 Warrant” has the meaning set forth in Section 6.13(i)(v).
“April 2014 Advance” means a loan advance completed by an April 2014 Subscriber
to the Company pursuant to the terms of the April 2014 Loan Agreement.
“April 2014 Asset” has the meaning set forth in Section 6.13(c).




--------------------------------------------------------------------------------




“April 2014 Breakaway Warrants” means the aggregate entitlement of Global
Opportunities Breakaway Ltd. under the warrant certificate(s) issued by the
Company to Global Opportunities Breakaway Ltd. from time to time pursuant to
section 3.2 of the April 2014 Loan Agreement, upon exercise of the warrants
evidenced thereby, to a number of Common Shares up to the aggregate Common Share
Entitlement(s) contained therein.
“April 2014 Harbinger Warrants” means the aggregate entitlement of Harbinger II
S.à r.l. under the warrant certificate(s) issued by the Company to Harbinger II
S.à r.l. from time to time pursuant to section 3.2 of the April 2014 Loan
Agreement, upon exercise of the warrants evidenced thereby, to a number of
Common Shares up to the aggregate Common Share Entitlement(s) contained therein.
“April 2014 Loan Agreement” means the Convertible Loan Agreement dated April 22,
2014, by and among the Company and the April 2014 Subscribers, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
“April 2014 Lookback Period” means the period commencing on April 22, 2014, and
ending on the Third April 2014 Anniversary, provided that such period as it
applies to each April 2014 Subscriber shall be extended by any Funding Default
Period referable to such April 2014 Subscriber.
“April 2014 PIK Securities” has the meaning set forth in Section 6.13(g).
“April 2014 Proportionate Amount” has the meaning set forth in Section
6.13(b)(i).
“April 2014 Subscriber” means (a) each of Harbinger II S.à r.l. and Global
Opportunities Breakaway Ltd. and (b) any Entity Affiliate of Harbinger II S.à
r.l. or Global Opportunities Breakaway Ltd. who becomes a party to the April
2014 Loan Agreement in connection with its assumption of a portion of one or
more April 2014 Advances.
“April 2014 Unreserved Lookback Amount” has the meaning set forth in Section
6.13(j).
“April 2014 Warrants” means the April 2014 Harbinger Warrants and the April 2014
Breakaway Warrants, and, if issued, the Alternate April 2014 Warrants referable
to such.
“First April 2014 Anniversary” means, with respect any April 2014 Subscriber,
the first anniversary of the earlier of (a) the date such April 2014 Subscriber
completes its funding under and pursuant to the April 2014 Loan Agreement and
(b) the date upon which the Company terminates the obligation to make all or any
remaining portion of the April 2014 Advance(s) that have not been advanced by,
or for and on behalf of, such April 2014 Subscriber as if that date, whether
unilaterally or with the written agreement of such April 2014 Lender.
“Minimum April 2014 Retained Original Interest” has the meaning set forth in
Section 6.13(c).
“Proposed April 2014 Subscriber Transferor” has the meaning set forth in Section
6.13(i).
“Sliding April 2014 Adjustment” has the meaning set forth in
Section 6.13(a)(ii).
“Sliding Proportionate April 2014 Amount” has the meaning set forth in
Section 6.13(a)(ii).
“Third April 2014 Anniversary” means, with respect to any April 2014 Subscriber,
the third anniversary of the earlier of (a) the date such April 2014 Subscriber
completes its funding under and pursuant to the April 2014 Loan Agreement and
(b) the date upon which the Company terminates the obligation to make all or any
remaining portion of the April 2014 Advance(s) that have not been advanced by,
or for and on behalf of, such April 2014 Subscriber as of that date, whether
unilaterally or with the written agreement of such April 2014 Subscriber.”
(f)
The definition of “Fully Diluted Basis” in section 7.1 (Certain Definitions) of
the Shareholders Agreement is hereby deleted in its entirety and replaced with
the following:

““Fully Diluted Basis” means the aggregate number of Common Shares and Class VII
Non-Voting Shares, assuming the issuance, conversion or exercise (as the case
may be) into Common Shares and Class VII Non-Voting Shares of any and all
options (including the vested portion of such options, including the Pinnacle
Option, but excluding any unvested portion of such options, including the
Pinnacle Option), warrants (but excluding any outstanding warrants, including
any outstanding May 2013 Minimum Warrants, May 2013 Primary Warrants, November
2013 Warrants, January 2014




--------------------------------------------------------------------------------




Warrants and April 2014 Warrants to the extent not yet exercisable on the date
of any relevant determination of the number of Common Shares and Class VII
Non-Voting Shares on a “Fully Diluted Basis”) and convertible or exchangeable
securities issued by the Company (including without limitation the Common Shares
underlying the Series V Special Shares and the Class VI Shares, but excluding
the November 2013 Advances, the January 2014 Advances and the April 2014
Advances), in accordance with their respective terms.”
(g)
The definition of “Funding Default Period” in section 7.1 (Certain Definitions)
of the Shareholders Agreement is hereby deleted in its entirety and replaced
with the following:



““Funding Default Period” means (a) with respect to any Backstop Lender and as
to any Backstop Advance it is required to make under and pursuant to the
Backstop Loan Agreement, the period commencing as of the date such Backstop
Lender was required to make such Backstop Advance, (b) with respect to any May
2013 Lender and as to any May 2013 Advance it is required to make under and
pursuant to the May 2013 Loan Agreement, the period commencing as of the date of
such May 2013 Lender was required to make such May 2013 Advance, and ending as
of the date such May 2013 Lender makes such May 2013 Advance, (c) with respect
to any January 2014 Subscriber and as to any January 2014 Advance it is required
to make under and pursuant to the January 2014 Loan Agreement, the period
commencing as of the date of such January 2014 Subscriber was required to make
such January 2014 Advance and ending as of the date such January 2014 Subscriber
makes such January 2014 Advance and (d) with respect to any April 2014
Subscriber and as to any April 2014 Advance it is required to make under and
pursuant to the April 2014 Loan Agreement, the period commencing as of the date
of such April 2014 Subscriber was required to make such April 2014 Advance and
ending as of the date such April 2014 Subscriber makes such April 2014 Advance.”
(h)
The definition of “PNK Prepayment” in section 7.1 (Certain Definitions) of the
Shareholders Agreement is hereby deleted in its entirety and replaced with the
following:



““PNK Prepayment” has the meaning set forth in the Backstop Loan Agreement, the
May 2013 Loan Agreement, the November 2013 Loan Agreement, the January 2014 Loan
Agreement, and the April 2014 Loan Agreement as the context may require.”
3.    Amendments to the Conversion Agreement.


(a)
The definition of “Aggregate Share Entitlement” in section 1.1 (Definitions) of
the Conversion Agreement is hereby deleted in its entirety and replaced with the
following:



““Aggregate Share Entitlement” means, in respect of Pinnacle as of the
Conversion Date, the aggregate of (a) the number of Common Shares held by
Pinnacle as registered holder, (b) the number of Common Shares to which Pinnacle
is entitled upon the full exercise of the vested portion of the Pinnacle Option,
(c) the number of Common Shares to which Pinnacle is entitled upon the full
conversion (pursuant to this Agreement) of the Series V Special Shares held by
Pinnacle, (d) the number of Common Shares to which Pinnacle is entitled upon the
full conversion (pursuant to this Agreement) of the Class VI Preferred Shares,
(e) the number of Common Shares to which Pinnacle is entitled upon the full
exercise of the Pinnacle Warrants and (f) the number of Common Shares that
Pinnacle will receive upon the full conversion (pursuant to this Agreement) of
the Outstanding Loan it makes under the September 2013 Loan Agreement; but,
excluding, for the avoidance of doubt, any Common Shares which Pinnacle holds or
to which Pinnacle becomes entitled by reason of the exercise of its lookback
rights pursuant to section 2.4 of the May 2013 Loan Agreement, section
6.2(b)(ii)(B), section 6.5, section 6.6, section 6.11 and /or section 6.12 and
/or section 6.13 of the Third Amended and Restated Shareholders Agreement, as
the case may be.”




--------------------------------------------------------------------------------




4.    No Other Changes. Except as set forth in this Amendment, the Shareholders
Agreement and the Conversion Agreement shall remain in full force and effect
without any further changes or modifications.


5.    Amendments Apply to the Fourth Amended and Restated Shareholders Agreement
attached to the Conversion Agreement. In addition to the amendments to the
Shareholders Agreement made by those certain Amendments to the Third Restated
Shareholders Agreement and Conversion Agreement, dated November 21, 2013, and
that certain Second Amendment to the Third Amended and Restated Shareholders
Agreement and Conversion Agreement, dated January 17, 2014, the parties
acknowledge and agree that the amendments set forth in Section 2 (Amendments to
the Shareholders Agreement) of this Amendment shall apply to the form of the
Fourth Amended and Restated Shareholders Agreement attached as Schedule “C” to
the Conversion Agreement dated September 23, 2013, as amended on November 21,
2013 and as further amended on January 17, 2014, by and among the Company,
Harbinger II S.à r.l., Credit Distressed Blue Line Master Fund, Ltd., Harbinger
Capital Partners Master Fund I, Ltd., Harbinger Capital Partners Special
Situations Fund, L.P., Harbinger China Dragon Intermediate Fund, LP, Global
Opportunities Breakaway Ltd., Blue Line ACDL, Inc., Breakaway ACDL, Inc.,
Pinnacle and PNK Development 31, LLC (the “Conversion Agreement”), to the extent
applicable and with such reasonable changes as may be required to give effect to
the intent hereof and thereof, including without limitation the inclusion of
provisions set forth in Section 2(d) of this Amendment to the extent of any
portion of the April 2014 Advances that has not been converted into Common
Shares and the inclusion of provisions substantially identical to section 6.6 of
such form of Fourth Amended and Restated Shareholders Agreement applicable to
April 2014 Advances in respect and to the extent of any portion of the April
2014 Advances that has been converted into Common Shares from and after the
Conversion Date (as defined in the Conversion Agreement).
6.    Governing Law. This Amendment shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with
the laws of the Province of British Columbia and the federal laws of Canada
applicable therein without regard to any conflict of law principles thereof that
would result in the application of the laws of any other jurisdiction. Each
party submits to the exclusive jurisdiction of the Supreme Court of the Province
of British Columbia for the purposes of all legal actions and proceedings
arising out of or relating to this Amendment.
7.     Headings. The headings are for convenience only, do not form a part of
this Amendment and are not intended to interpret, define or limit the scope,
extent or intent of this Amendment or any of its provisions.
8.    Further Assurances. Each party will execute and deliver such further
agreements and other documents and do such further acts and things as the other
party reasonably requests to evidence, carry out or give full force and effect
to the intent of this Amendment.


9.     Counterparts. This Amendment may be executed in as many counterparts as
may be necessary and may be delivered by facsimile or electronically transmitted
and each such counterpart will be deemed to be an original and such counterparts
together will constitute one and the same instrument.




IN WITNESS WHEREOF the parties, intending to be legally bound, have executed and
delivered this Amendment as of the date first referenced above.






--------------------------------------------------------------------------------




ASIAN COAST DEVELOPMENT
(CANADA) LTD.
Harbinger II S.À r.l.
Per: /s/ Stephen H. Shoemaker
Name:
Title:
Per: ___/s/ Philip Falcone
Name:
Title:
 
Per: __/s/ Keith M. Hladek
Name: Keith M. Hladek
Title: B Manager
BLUE LINE ACDL, INC.
BREAKAWAY ACDL, INC.
Per: _/s/ Keith M. Hladek
Name: Keith M. Hladek
Title: Chief Financial Officer
Per: _/s/ Keith M. Hladek
Name: Keith M. Hladek
Title: Chief Financial Officer
HARBINGER CHINA DRAGON INTERMEDIATE FUND, L.P., By: Harbinger Capital Partners
II LP, its investment manager
CREDIT DISTRESSED BLUE LINE MASTER FUND, LTD., By: Harbinger Capital Partners II
LP, its investment manager
Per: _/s/ Keith M. Hladek
Name: Keith M. Hladek
Title: Chief Financial Officer
Per: __/s/ Keith M. Hladek
Name: Keith H. Hladek
Title: Chief Financial Officer
GLOBAL OPPORTUNITIES BREAKAWAY LTD., By: Harbinger Capital Partners II LP, its
investment manager
PNK DEVELOPMENT 18, LLC
Per: __/s/ Keith M. Hladek
Name: Keith M. Hladek
Title: Chief Financial Officer
Per: __/s/ Carlos Ruisanchez
Name: C. Ruisanchez
Title: Chief Financial Officer, Treasurer
PNK DEVELOPMENT 31, LLC
 
Per: _/s/ Carlos Ruisanchez
Name: C. Ruisanchez
Title: Exec. V.P., Chief Financial Officer, Treasurer
 







--------------------------------------------------------------------------------




IN WITNESS WHEREOF the following parties, intending to be legally bound, have
executed and delivered this Amendment as to the Conversion Agreement only as of
the date first referenced above.


HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD., By: Harbinger Capital Partners
LLC, its investment manager
HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P., By: Harbinger Capital
Partners LLC, its investment manager
Per: _____/s/ Keith M. Hladek
Name:
Title:
Per: ______/s/ Keith M. Hladek
Name:
Title:







